Exhibit 10.31

UNITED CONTINENTAL HOLDINGS, INC.

PERFORMANCE-BASED RSU PROGRAM

I. PURPOSE OF PROGRAM

1.1 Purpose. This United Continental Holdings, Inc. Performance-Based RSU
Program (the “Program”) has been adopted by the Compensation Committee of the
Board of Directors of United Continental Holdings, Inc., a Delaware corporation
(the “Company”), to implement in part the “RSU” and “Performance Compensation
Award” provisions of the United Continental Holdings, Inc. 2008 Incentive
Compensation Plan (as amended from time to time, the “ICP”), and is intended to
provide a method for attracting, motivating, and retaining key employees to
assist in the development and growth of the Company and its Subsidiaries. The
Program and Awards hereunder shall be subject to the terms of the ICP, including
the limitation on the maximum amount of compensation that may be paid pursuant
to Section 4(a) of the ICP with respect to awards that are settled in cash based
on the fair market value of shares of common stock of the Company.

II. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Administrator” means the Committee or the Chief Executive Officer of the
Company (if the Chief Executive Officer is a director of the Company), subject
to the provisions of Section 3.1.

(b) “Average Cost of Invested Capital” means, with respect to each Performance
Period and determined based on the regularly prepared and publicly available
statements of operations of the Company prepared in accordance with applicable
accounting rules, the average for the fiscal quarters included in such
Performance Period of the Company’s cost of capital for each such fiscal quarter
measured as the weighted average cost of the Company’s invested capital base for
such fiscal quarter, which includes: the contractual cost of servicing debt; the
underlying interest cost of other debt-like liabilities, including aircraft
leases; unfunded pension and post-retirement obligations; pre-paid frequent
flier miles liabilities; and the expected returns on balance sheet
“Stockholder’s Equity,” calculated using the capital asset pricing model (CAPM)
of determining the cost of equity using the risk-free rate and the historical
risk premium associated with Company Stock.

(c) “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period upon the satisfaction of the terms and conditions of the Program. Awards
hereunder constitute RSU and Performance Compensation Awards (as such terms are
defined in the ICP) under the ICP.

(d) “Award Notice” means a written notice issued by the Company to a Participant
evidencing such Participant’s receipt of an Award with respect to a Performance
Period.



--------------------------------------------------------------------------------

(e) “Basis Point” means one one-hundredth of one percent (0.01%).

(f) “Board” means the Board of Directors of the Company.

(g) “Change of Control” means a “Change of Control” as defined in the ICP as in
effect on the date of grant of the applicable Award.

(h) “Change of Control Level ROIC” means, with respect to a Performance Period,
the percentage established by the Committee to be the Change of Control Level
ROIC with respect to such Performance Period, which shall be expressed as the
Entry Level ROIC for such Performance Period plus that number of Basis Points
established by the Committee pursuant to Section 3.1.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Committee” means a committee of the Board comprised solely of two or more
outside directors (within the meaning of the term “outside directors” as used in
section 162(m) of the Code). Such committee shall be the Compensation Committee
of the Board unless and until the Board designates another committee of the
Board to serve as the Committee.

(k) “Company” means United Continental Holdings, Inc., a Delaware corporation.

(l) “Company Stock” means the common stock, par value $0.01 per share, of the
Company.

(m) “Disability” or “Disabled” means, with respect to a Participant, that such
Participant has incurred a “Disability” within the meaning assigned to such term
in the ICP.

(n) “Eligible Employee” means any individual who is an officer of the Company or
a Subsidiary.

(o) “Entry Level ROIC” means, with respect to a Performance Period, the
percentage established by the Committee to be the Entry Level ROIC with respect
to such Performance Period, which shall be expressed as the Average Cost of
Invested Capital for such Performance Period plus or minus that number of Basis
Points, if any, established by the Committee pursuant to Section 3.1.

(p) “Entry Level RSU Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage established by the
Administrator as the Entry Level RSU Percentage for such Participant with
respect to such Award pursuant to Section 3.1.

(q) “Fair Market Value” means, as of any specified date, the simple average of
the closing sales prices of Company Stock in the principal securities market in
which the Company Stock is then traded over the 20 most recent consecutive
Trading Days ending on the last Trading Day preceding the specified date,
adjusted appropriately by the Committee for any stock splits, stock dividends,
reverse stock splits, special dividends or other similar matters occurring
during or with respect to any relevant measurement period.

 

- 2 -



--------------------------------------------------------------------------------

(r) “ICP” means the United Continental Holdings, Inc. 2008 Incentive
Compensation Plan, as amended from time to time.

(s) “Maximum Payment Amount” means, with respect to each RSU, a dollar amount
determined by the Committee in its sole discretion; provided, however, that the
Committee may, in its sole discretion, determine whether or not to establish a
Maximum Payment Amount with respect to any particular RSU. The Maximum Payment
Amount, if any, with respect to an outstanding RSU shall be subject to
appropriate adjustment by the Committee for any stock splits, stock dividends,
reverse stock splits, special dividends or other similar matters relating to
Company Stock occurring after the date of grant of such Award.

(t) “Participant” means an Eligible Employee who has received an Award under the
Program with respect to a Performance Period pursuant to Section 4.1.

(u) “Payment Amount” means, with respect to each Participant and each
Performance Period for which the Performance Target is satisfied, an amount
equal to (i) the number of RSUs subject to such Participant’s Award for such
Performance Period, multiplied by (ii) such Participant’s Vested Percentage for
such Performance Period, multiplied by (iii) the Fair Market Value as of the
Payment Computation Date for such Performance Period. Notwithstanding the
foregoing, a Payment Amount may be prorated as provided in the Program.

(v) “Payment Computation Date” means, with respect to each Participant and each
Performance Period, the last day of such Performance Period; provided however,
that in no event shall the Payment Computation Date be later than the date upon
which a Change of Control occurs.

(w) “Performance Period” means each three-year period commencing on the first
day of a calendar year that begins on or after January 1, 2011. Notwithstanding
the foregoing, no new Performance Period shall commence on or after the date
upon which a Change of Control occurs, unless otherwise determined by the
Committee.

(x) “Performance Target” means, with respect to a Performance Period, the
minimum level of ROIC that must be achieved for such Performance Period in order
for a Participant to receive a Payment Amount for such Performance Period.
Achievement of the Performance Target for a Performance Period means that the
ROIC with respect to such Performance Period equals or exceeds the Entry Level
ROIC for such Performance Period.

(y) “Program” means this United Continental Holdings, Inc. Performance-Based RSU
Program, as amended from time to time.

(z) “Qualifying Event” means, with respect to a Participant, the termination of
such Participant’s employment with the Company under circumstances which would
permit such Participant to receive a cash severance payment pursuant to an
employment agreement between such Participant and the Company or a Subsidiary
or, if no such employment agreement exists, then pursuant to the severance plan,
if any, of the Company or a Subsidiary then covering such Participant; provided,
however, that a Qualifying Event shall not include any such termination that
results from such Participant’s voluntary separation from service which is not
treated as an “involuntary separation from service” pursuant to Treasury
regulation section 1.409A-1(n)(2).

 

- 3 -



--------------------------------------------------------------------------------

(aa) “Retirement,” “Retires” or “Retired” means retirement of a Participant from
employment with the Company or a Subsidiary in accordance with the applicable
employer’s employment policies and regulations, as amended from time to time.

(bb) “ROIC” means, with respect to each Performance Period and determined based
on the regularly prepared and publicly available statements of operations of the
Company prepared in accordance with applicable accounting rules, “Net Operating
Profit After Tax” for such Performance Period divided by “Average Invested
Capital” for such Performance Period (expressed as a percentage carried to two
decimal points), where:

“Net Operating Profit After Tax” means the following:

The difference between (i) the sum of (A) the aggregate consolidated net income
of the Company for such Performance Period (adjusted to exclude any item that is
special, extraordinary or unusual in nature or infrequent in occurrence (as
determined in according with applicable accounting rules) and any unrealized
gains or losses from hedging activities), (B) the aggregate consolidated
interest expense and income taxes incurred by the Company for such Performance
Period, (C) the portion of the aggregate consolidated capitalized aircraft rent
(mainline and regional) for such Performance Period that represents interest
(which shall be calculated as the sum of such amounts for each calendar year
within such Performance Period based on the average interest rate incurred by
the Company on book debt during such year), and (D) the aggregate consolidated
interest expense for such Performance Period on pension and post-retirement
obligations less the aggregate consolidated expected returns for such
Performance Period on pension assets, and (ii) the aggregate consolidated income
taxes that would have been paid for such Performance Period with respect to the
sum described in clause (i) above based on the income tax rate implied by actual
taxes paid as a percentage of consolidated net income determined in accordance
with U.S. generally accepted accounting principles; and

“Average Invested Capital” means the average “Invested Capital” for the years
included in such Performance Period, where “Invested Capital” means the
following:

With respect to each such year, the average of an amount equal to “A” plus “B”
minus “C” minus “D” for each of (i) the fiscal quarter immediately preceding
such year and (ii) the four fiscal quarters within such year, where:

 

  “A”

equals the aggregate consolidated total assets of the Company as of the last day
of such fiscal quarter;

 

  “B”

equals the aggregate consolidated capitalized aircraft rent (mainline and
regional) for such fiscal quarter, which is measured by multiplying the aircraft
rent expense (mainline and regional) for the trailing 12-month period ending in
such fiscal quarter by 7.5;

 

  “C”

equals the aggregate consolidated non-interest bearing liabilities of the
Company (both current and long term), but excluding pre-paid mileage sale
obligations, as of the last day of such fiscal quarter; and

 

- 4 -



--------------------------------------------------------------------------------

  “D”

equals the long-term tax shield that the unfunded pension and post-retirement
obligations provide (calculated based on the Company’s blended federal and state
statutory income tax rate multiplied by the unfunded post-retirement liability
and accrued pension liability set forth on the Company’s balance sheet) as of
the last day of such fiscal quarter.

(cc) “RSUs” has the meaning set forth in the ICP.

(dd) “Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended (including any successor section to the same or similar effect).

(ee) “Stretch Level ROIC” means, with respect to a Performance Period, the
percentage established by the Committee to be the Stretch Level ROIC with
respect to such Performance Period pursuant to Section 3.1, which shall be
expressed as the Target Level ROIC for such Performance Period plus that number
of Basis Points, if any, established by the Committee pursuant to Section 3.1.

(ff) “Stretch Level RSU Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage (which may be 0%)
established by the Administrator as the Stretch Level RSU Percentage for such
Participant with respect to such Award pursuant to Section 3.1.

(gg) “Subsidiary” for purposes of participation in the Program means any entity
(other than the Company) with respect to which the Company, directly or
indirectly through one or more other entities, owns equity interests possessing
50 percent or more of the total combined voting power of all equity interests of
such entity (excluding voting power that arises only upon the occurrence of one
or more specified events).

(hh) “Target Level ROIC” means, with respect to a Performance Period, the
percentage established by the Committee to be the Target Level ROIC with respect
to such Performance Period pursuant to Section 3.1, which shall be expressed as
the Entry Level ROIC for such Performance Period plus that number of Basis
Points, if any, established by the Committee pursuant to Section 3.1.

(ii) “Target Level RSU Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage (which may be 0%)
established by the Administrator as the Target Level RSU Percentage for such
Participant with respect to such Award pursuant to Section 3.1.

(jj) “Trading Day” means a day during which trading in securities generally
occurs in the principal securities market in which Company Stock is traded.

(kk) “Vested Percentage” means, with respect to each Participant for a
Performance Period, a percentage determined as follows:

 

  (i)

if the Performance Target for such Performance Period is not satisfied, then 0%;
and

 

- 5 -



--------------------------------------------------------------------------------

  (ii)

if the Performance Target for such Performance Period is satisfied, then a
percentage equal to such Participant’s Entry Level RSU Percentage plus:

 

  (A)

if the ROIC with respect to such Performance Period exceeds the Entry Level ROIC
with respect to such Performance Period and if there is a difference between the
Target Level ROIC and Entry Level ROIC with respect to such Performance Period,
an additional percentage equal to (x) such Participant’s Target Level RSU
Percentage divided by (y) the difference between the Target Level ROIC with
respect to such Performance Period and the Entry Level ROIC with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
ROIC with respect to such Performance Period exceeds the Entry Level ROIC with
respect to such Performance Period, up to and including the Target Level ROIC
with respect to such Performance Period; and

 

  (B)

if the ROIC with respect to such Performance Period exceeds the Target Level
ROIC with respect to such Performance Period and if there is a difference
between the Stretch Level ROIC and Target Level ROIC with respect to such
Performance Period, an additional percentage equal to (x) such Participant’s
Stretch Level RSU Percentage divided by (y) the difference between the Stretch
Level ROIC with respect to such Performance Period and the Target Level ROIC
with respect to such Performance Period (expressed in Basis Points), for each
Basis Point that the ROIC with respect to such Performance Period exceeds the
Target Level ROIC with respect to such Performance Period, up to and including
the Stretch Level ROIC with respect to such Performance Period.

2.2 Number, Gender, Headings, and Periods of Time. Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular. The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender. The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience. If there is any conflict between such headings and the
text of the Program, the text shall control. All references to Articles,
Sections, and Paragraphs are to the Program unless otherwise indicated. Any
reference in the Program to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.

III. ADMINISTRATION

3.1 Administration by the Administrator. The Program shall be administered by
the Administrator, so that (i) Awards made to, and the administration (or
interpretation of any provision) of the Program as it relates to, any person who
is subject to Section 16, shall be made or effected by the Committee, and
(ii) Awards made to, and the administration (or interpretation of any provision)
of the Program as it relates to, any person who is not subject to Section 16,

 

- 6 -



--------------------------------------------------------------------------------

shall be made or effected by the Committee or the Chief Executive Officer of the
Company (or, if the Chief Executive Officer is not a director of the Company,
the Committee), unless the Program specifies that the Committee shall take
specific action (in which case such action may only be taken by the Committee)
or the Committee (as to any Award described in this clause (ii) or the
administration or interpretation of any specific provision of the Program)
specifies that it shall serve as Administrator. Notwithstanding the foregoing,
the Committee may from time to time in its discretion put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company in his or her capacity as Administrator. The action of a majority
of the members of the Committee will be the act of the Committee.

Within 90 days after the first day of each Performance Period commencing on or
after January 1, 2011 (but in no event after the date required for a performance
goal to be considered preestablished under section 162(m) of the Code): (i) the
Committee shall establish in writing for purposes of the Program the applicable
Entry Level ROIC, Change of Control Level ROIC, Target Level ROIC and Stretch
Level ROIC (such that at all times the Stretch Level ROIC shall be equal to or
higher than the Target Level ROIC, which in turn shall be equal to or higher
than the Entry Level ROIC) for each such Performance Period; (ii) the
Administrator shall establish in writing the Entry Level RSU Percentage, Target
Level RSU Percentage and Stretch Level RSU Percentage for each Participant with
respect to such Performance Period (provided, however, that the Administrator
may select a Participant to participate and establish the percentages under this
clause (ii) after such 90-day period), and each of the items established under
this clause (ii) may, but are not required to, be established by officer level;
and (iii) the Committee shall establish in writing the Maximum Payment Amount,
if any, applicable to each RSU subject to an Award for such Performance Period.
The targets and other amounts established by the Administrator pursuant to the
preceding sentence shall in each case be subject to adjustment as determined by
the Administrator in its discretion as a result of changes in accounting
principles and other significant extraordinary items or events; provided that in
respect of any Award intended to qualify as performance-based compensation
within the meaning of section 162(m) of the Code, such adjustments may only be
made if and to the extent permitted by section 162(m) of the Code.

3.2 Powers of the Administrator. The Administrator shall supervise the
administration and enforcement of the Program according to the terms and
provisions hereof and shall have the sole discretionary authority and all of the
powers necessary to accomplish these purposes. The Administrator (which shall be
limited solely to the Committee to the extent provided in the Program) shall
have all of the powers specified for it under the Program, including, without
limitation, the power, right, or authority: (a) to designate an Eligible
Employee as a Participant with respect to a Performance Period at any time prior
to the last day of such period, (b) from time to time to establish rules and
procedures for the administration of the Program, which are not inconsistent
with the provisions of the Program or the ICP, and any such rules and procedures
shall be effective as if included in the Program, (c) to construe in its
discretion all terms, provisions, conditions and limitations of the Program and
any Award Notice, and to determine the number of RSUs subject to an Award to a
Participant (which determination with respect to any person who is subject to
Section 16 shall be made only by the Committee), (d) to correct any defect or to
supply any omission or to reconcile any inconsistency that may appear in the
Program or in any Award Notice in such manner and to such extent as the
Administrator shall deem appropriate, (e) to determine the Entry Level ROIC,
Target Level ROIC, Stretch Level ROIC, Change of Control Level ROIC and the
Entry Level RSU

 

- 7 -



--------------------------------------------------------------------------------

Percentages, Target Level RSU Percentages and Stretch Level RSU Percentages with
respect to each relevant Performance Period, (f) to determine the Maximum
Payment Amount, if any, for each RSU, (g) to make determinations as to whether
the Performance Targets for the various Performance Periods were satisfied,
(h) to certify in writing, prior to the payment of any amount under the Program
with respect to a Performance Period, whether the Performance Targets relating
to such Performance Period and any other material terms of the Program have in
fact been satisfied, (i) to exercise its discretion to reduce or eliminate
certain Payment Amounts pursuant to Section 5.2(b), and (j) to make all other
determinations necessary or advisable for the administration of the Program.

3.3 Administrator Decisions Conclusive; Standard of Care. The Administrator
shall, in its sole discretion exercised in good faith (which, for purposes of
this Section 3.3, shall mean the application of reasonable business judgment),
make all decisions and determinations and take all actions necessary in
connection with the administration of the Program. All such decisions,
determinations, and actions by the Administrator shall be final, binding, and
conclusive upon all persons. However, in the event of any conflict in any such
determination as between the Committee and the Chief Executive Officer of the
Company, each acting in its or his capacity as Administrator of the Program, the
determination of the Committee shall be conclusive. The Administrator shall not
be liable for any action or determination taken or made in good faith or upon
reliance in good faith on the records of the Company or information presented to
the Administrator by the Company’s officers, employees, or other persons
(including the Company’s outside auditors) as to matters the Administrator
reasonably believes are within such other person’s professional or expert
competence. If a Participant disagrees with any decision, determination, or
action made or taken by the Administrator, then the dispute will be limited to
whether the Administrator has satisfied its duty to make such decision or
determination or take such action in good faith. No liability whatsoever shall
attach to or be incurred by any past, present or future stockholders, officers,
directors or employees, as such, of the Company or any of its Subsidiaries,
under or by reason of the Program or the administration thereof, and each
Participant, in consideration of receiving benefits and participating hereunder,
expressly waives and releases any and all claims relating to any such liability.

IV. PARTICIPATION AND AWARD NOTICES

4.1 Participation. Each individual who is an Eligible Employee on the first day
of a Performance Period or who becomes an Eligible Employee after the first day
of a Performance Period shall become a Participant and receive an Award with
respect to such Performance Period only if such individual is selected by the
Administrator in its sole discretion (subject to the terms of any applicable
employment agreement) for participation in the Program with respect to such
Performance Period prior to the last day of such Performance Period. Unless
otherwise determined by the Administrator, Payment Amounts with respect to an
Award for an individual who becomes a Participant with respect to such Award
after the first day of the related Performance Period shall be pro-rated based
on a fraction, the numerator of which is (except as otherwise provided in
Article V) the number of days during the period beginning on the date of such
Participant’s commencement of participation in the Program for such Performance
Period and ending on the last day of such Performance Period, and the
denominator of which is the total number of days in such Performance Period.

 

- 8 -



--------------------------------------------------------------------------------

4.2 Award Notices. The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant with respect to a Performance Period within
90 days after such Eligible Employee becomes such a Participant. The
Administrator shall determine in each case the number of RSUs subject to the
Award as of the date of grant of the Award. Each Award Notice shall specify
(a) the Performance Period to which the Award relates, (b) the applicable Entry
Level ROIC, Target Level ROIC and Stretch Level ROIC, (c) the number of RSUs
subject to the Award as of the date of grant of the Award, (d) the applicable
Vested Percentages set forth in Section 2.1(kk) with respect to the Participant,
and (e) the Maximum Payment Amount, if any, applicable to the Award.

V. AWARD PAYMENTS

5.1 Determinations and Certification by the Committee. As soon as
administratively feasible after the end of each Performance Period, the
Committee shall determine whether a Performance Target has been achieved for
such Performance Period and, if so, the level of such achievement. The
Committee’s determination as to whether the applicable Performance Target for a
Performance Period has been satisfied shall be certified by the Committee in
writing (including by electronic mail transmission). For purposes of the
preceding sentence, approved minutes of the Committee meeting in which the
certification is made shall be treated as a written certification.
Notwithstanding the foregoing, each written certification by the Committee
(including a certification by electronic email transmission) under this
Section 5.1 shall be made by a date which will permit the Company to comply with
the time of payment requirements of Sections 5.2 and 5.3 (after giving effect to
the provisions of Section 5.7). Subject to Section 5.2(b), the Committee shall
not exercise its discretion under Section 6(e)(vi)(D) of the ICP to reduce or
eliminate the amount of a payment otherwise due under the Program.

5.2 Eligibility for Payment of Awards.

(a) In General. Subject to Section 5.2(b) and the delayed payment restrictions
of Section 5.6, upon the Committee’s written certification in accordance with
Section 5.1 that the applicable Performance Target for a Performance Period has
been satisfied, each Participant who has received an Award with respect to such
Performance Period, who has remained continuously employed by the Company from
the date he or she received such Award until the last day of such Performance
Period and who has not surrendered such Award to the Company shall be entitled
to the Payment Amount applicable to such Participant’s Award for such
Performance Period. Except as provided in Section 5.3 and Section 5.4, if a
Participant’s employment with the Company terminates for any reason whatsoever
prior to the last day of a Performance Period, then such Participant shall not
be entitled to receive any payment under the Program with respect to his or her
Award for such Performance Period, unless otherwise determined by the
Administrator or otherwise provided in the Participant’s employment agreement
with the Company or a Subsidiary. Payment of the amount to which a Participant
becomes entitled pursuant to this Section 5.2 shall be made by the Company no
later than March 15 of the year following the end of the applicable Performance
Period.

(b) Negative Discretion. Notwithstanding the provisions of Section 5.2(a) and,
except as provided in the last sentence of this paragraph, notwithstanding the
provisions of

 

- 9 -



--------------------------------------------------------------------------------

Section 5.3(b), the Committee shall have the right to reduce or eliminate any
Payment Amount with respect to a Performance Period that is otherwise payable
pursuant to such Sections if the Committee determines in its discretion that
such reduction or elimination is appropriate and in the best interest of the
Company based on the Company’s unrestricted cash, cash equivalents and short
term investments and cash readily accessible under the Company’s unused lines of
credit as of the end of such Performance Period; provided, however, that any
such reduction or elimination shall apply in a uniform and nondiscriminatory
manner to all Participants who are, but for the application of this paragraph,
entitled to receive a Payment Amount under such Sections with respect to such
Performance Period. The Committee shall not have the right to reduce or
eliminate any Payment Amount that is payable pursuant to Section 5.3(a),
Section 5.4 or, following a Change of Control, Section 5.3(b).

(c) Maximum Payment Amount Limitation. Notwithstanding the preceding provisions
of this Section 5.2 or the provisions of Sections 5.3 and 5.4, in no event shall
the payments under the Program to a Participant with respect to an RSU subject
to an Award exceed an amount equal to the Maximum Payment Amount, if any,
applicable to such RSU. To the extent that any payment provided under the
Program with respect to an RSU (determined without regard to the limitation
described in the preceding sentence) would exceed the limitation described in
the preceding sentence, then such excess shall not be paid under the Program and
the holder of such RSU shall have no rights or entitlements to any such excess
amount.

5.3 Death, Disability or Retirement During a Performance Period.

(a) Death or Disability. Except as specifically provided in a Participant’s
employment agreement with the Company or a Subsidiary, if, during a Performance
Period with respect to which a Participant has received an Award, such
Participant dies or becomes Disabled, then as to such Participant only (i) the
Performance Target for each Performance Period that began prior to the date of
such Participant’s death or Disability and which has not ended as of such date
shall be deemed to have been satisfied (determined based upon achievement of the
Target Level ROIC level of performance), and (ii) the provisions of Sections 5.1
and 5.2 shall cease to apply with respect to such Performance Period. Except as
specifically provided in a Participant’s employment agreement with the Company
or a Subsidiary, with respect to each Performance Period that began prior to the
date of such Participant’s death or Disability and which has not ended as of
such date with respect to which the Performance Target has been deemed satisfied
in the manner described in clause (i) of the preceding sentence, such
Participant (or, in the case of death, such Participant’s estate) shall
(A) receive a payment from the Company, as soon as administratively practicable
after the date of such Participant’s death or Disability (but in no event later
than March 15 of the calendar year following the calendar year in which occurred
the Participant’s death or Disability), equal to the relevant Payment Amount
applicable to such Participant’s Award for such Performance Period (determined
as if the Payment Computation Date occurred on the date such Participant died or
became Disabled) multiplied by a fraction, the numerator of which is the number
of days during the period beginning on the date of such Participant’s
commencement of participation in the Program for such Performance Period and
ending on the date such Participant died or became Disabled, and the denominator
of which is the number of days in the entire Performance Period, and (B) not be
entitled to any additional payment under the Program with respect to such
Performance Period.

 

- 10 -



--------------------------------------------------------------------------------

(b) Retirement. Except as specifically provided in a Participant’s employment
agreement with the Company or a Subsidiary, if a Participant Retires during a
Performance Period, then such Participant shall (i) obtain a Vested Percentage
with respect to each related Award based on the actual level of ROIC achieved
(or, if Section 5.4(a) applies to any corresponding Award held by a Participant
who has not terminated employment, then based on the deemed achievement of the
Change of Control Level ROIC), and (ii) subject to Section 5.2(b), receive a
Payment Amount with respect to each such Award if and at the same time as
payments are made to other Participants who have received corresponding Awards
and who have not terminated employment (or, if earlier, no later than March 15
of the calendar year following the calendar year in which a Change of Control
occurs), subject, however, to proration based on a fraction, the numerator of
which is the number of days during the period beginning on the date of such
Participant’s commencement of participation in the Program with respect to such
Award and ending on the date such Participant Retired, and the denominator of
which is the number of days in the entire related Performance Period.

(c) Change of Control. The preceding provisions of this Section 5.3 shall not be
applicable to a Participant who dies, becomes Disabled or Retires on or after
the date upon which a Change of Control occurs.

5.4 Change of Control During a Performance Period.

(a) Upon the occurrence of a Change of Control, with respect to each Participant
who is employed by the Company on the day immediately preceding the date of such
Change of Control, (i) the Performance Target for each Performance Period that
began prior to the date of such Change of Control and which has not ended as of
such date shall be deemed to have been achieved at the Change of Control Level
ROIC level of performance for such Performance Period and (ii) the provisions of
Sections 5.1 and 5.2 shall cease to apply.

(b) With respect to a Performance Period described in Section 5.4(a), on or
before the Applicable Payment Date (as defined below) following the end of each
calendar year in such Performance Period ending on or after the date of such
Change of Control, each Retirement Eligible Participant (as defined below) with
respect to such calendar year who has received an Award with respect to such
Performance Period shall receive a payment from the Company equal to (i) the
Payment Amount applicable to such Participant’s Award for such Performance
Period multiplied by a fraction, the numerator of which is the number of days
during the period beginning on the date of such Participant’s commencement of
participation in the Program for such Performance Period and ending on the last
day of such calendar year, and the denominator of which is the number of days in
the entire Performance Period, minus (ii) the aggregate payments, if any, made
to such Participant pursuant to this paragraph with respect to prior calendar
years. For purposes of the preceding sentence, (A) the “Applicable Payment Date”
with respect to a calendar year shall mean March 15 of the year following the
end of such calendar year, and (B) a Participant shall be considered a
“Retirement Eligible Participant” with respect to a calendar year if such
Participant was eligible to Retire during such year and did not suffer a
Qualifying Event, die, become Disabled or Retire during such year.

(c) If a Change of Control occurs and on the date thereof or thereafter during a
Performance Period described in Section 5.4(a) a Participant who has received an
Award with

 

- 11 -



--------------------------------------------------------------------------------

respect to such Performance Period suffers a Qualifying Event or dies, becomes
Disabled, or Retires, then, with respect to such Performance Period, such
Participant (or, in the case of death, such Participant’s estate) shall (i) no
later than March 15 of the year following the occurrence of the Qualifying
Event, death, Disability or Retirement, receive a payment from the Company equal
to (A) the Payment Amount applicable to such Participant’s Award for such
Performance Period multiplied by a fraction, the numerator of which is the
number of days during the period beginning on the date of such Participant’s
commencement of participation in the Program for such Performance Period and
ending on the date such Participant died, became Disabled, Retired or suffered
the Qualifying Event, and the denominator of which is the number of days in the
entire Performance Period, minus (B) the aggregate payments, if any, made or
payable to such Participant pursuant to Section 5.4(b) with respect to calendar
years that ended prior to the date of such Participant’s Qualifying Event,
death, Disability or Retirement, and (ii) not be entitled to any additional
payment under the Program with respect to such Performance Period (other than
any unpaid amount owed to such Participant pursuant to Section 5.4(b) with
respect to a calendar year that ended prior to the date of such Participant’s
Qualifying Event, death, Disability or Retirement).

(d) With respect to a Participant who received an Award with respect to a
Performance Period described in Section 5.4(a), who did not die, become
Disabled, Retire or suffer a Qualifying Event during such Performance Period and
who remained continuously employed by the Company from the date he or she
received such Award until the last day of such Performance Period, such
Participant shall receive a payment from the Company on or before March 15 of
the year following the last day of such Performance Period in an amount equal to
(i) the Payment Amount applicable to such Participant’s Award for such
Performance Period, minus (ii) the aggregate payments, if any, made or payable
to such Participant pursuant to Section 5.4(b) with respect to such Award.

5.5 Form of Payment of Awards. All payments to be made under the Program to a
Participant with respect to an Award shall be paid in a single lump sum payment
in cash.

5.6 Delayed Payment Restriction. With respect to a Participant who is identified
as a specified employee (within the meaning of section 409A(a)(2)(B)(i) of the
Code and as determined by the Company in accordance with any of the methods
permitted under the regulations issued under section 409A of the Code) and who
is to receive a payment hereunder (which payment is not a “short-term deferral”
for purposes of section 409A of the Code) on account of such Participant’s
separation from service (within the meaning of section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance thereunder, but excluding a
separation from service by reason of death or Disability), the payment to such
Participant shall not be made prior to the earlier of (a) the date that is six
months after the Participant’s termination of employment or (b) the date of
death of the Participant. In such event, any payment to which the Participant
would have otherwise been entitled during the first six months following the
Participant’s termination of employment (or, if earlier, prior to the
Participant’s date of death) shall be accumulated and paid in the form of a
single lump sum payment to the Participant on the date that is six months after
the Participant’s termination of employment or to the Participant’s estate on
the date of the Participant’s death, as applicable.

 

- 12 -



--------------------------------------------------------------------------------

5.7 Time of Payment Obligations. Any obligation hereunder to make a payment on a
specified date shall be deemed to have been satisfied in the event that such
payment is made within five business days after such specified date; provided,
however, that, with respect to a payment that is intended to qualify as a
“short-term deferral” under section 409A of the Code, in no event shall such
payment be made later than the date required in order for such payment to so
qualify.

VI. TERMINATION AND AMENDMENT OF PROGRAM

6.1 Termination and Amendment. Subject to the terms of this Section 6.1, the
Committee may amend the Program at any time and from time to time, and the
Committee may at any time terminate the Program (in its entirety or as it
applies to one or more specified Subsidiaries) with respect to Performance
Periods that have not commenced as of the date of such Committee action;
provided, however, that, (a) except as provided in the following sentence, the
Program may not be amended in a manner that would impair the rights of any
Participant with respect to any outstanding Award without the consent of such
Participant, and (b) to the extent required by section 409A of the Code, the
Program may not be amended or terminated in a manner that would give rise to an
impermissible acceleration of the time or form of a payment of a benefit under
the Program pursuant to section 409A(a)(3) of the Code and any regulations or
guidance issued thereunder. Notwithstanding anything in the Program or an Award
Notice to the contrary, if the Committee determines that the terms of the
Program and/or any Award Notice do not, in whole or in part, satisfy the
requirements of section 409A of the Code (or the requirements for an exemption
to the application of section 409A of the Code), then the Committee, in its sole
discretion, may unilaterally modify the Program and any such Award Notice in
such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder (or to qualify for an exemption to the
application of such section). No Participant’s participation herein may be
terminated in contemplation of or in connection with a Change of Control. The
Program may not be amended or terminated in contemplation of or in connection
with a Change of Control unless adequate and effective provision for the making
of all payments otherwise payable pursuant to Section 5.4 (as in effect on the
date of the grant of the affected Award) with respect to such Change of Control
shall be made in connection with any such amendment or termination. The
Committee shall remain in existence after the termination of the Program for the
period determined necessary by the Committee to facilitate the termination of
the Program and the payment of any outstanding Awards hereunder, and all
provisions of the Program that are necessary, in the opinion of the Committee,
for equitable operation of the Program during such period shall remain in force.

VII. MISCELLANEOUS PROVISIONS

7.1 No Effect on Employment Relationship. Except as expressly provided otherwise
herein, for all purposes of the Program, a Participant shall be considered to be
in the employment of the Company as long as he or she has not incurred a
separation from service with the Company and its affiliates within the meaning
of section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably anticipated
permanent reduction in the level of bona fide services to be performed to no
more than 20% (or 49% if the Participant will no longer serve as an officer of
the Company) of the average level of

 

- 13 -



--------------------------------------------------------------------------------

bona fide services provided in the immediately preceding 36 months. Nothing in
the adoption of the Program, the grant of Awards, or the payment of amounts
under the Program shall confer on any person the right to continued employment
by the Company or any Subsidiary or affect in any way the right of the Company
(or a Subsidiary, if applicable) to terminate such employment at any time.
Unless otherwise provided in a written employment agreement, the employment of
each Participant shall be on an at-will basis, and the employment relationship
may be terminated at any time by either the Participant or the Participant’s
employer for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of a Participant’s employment for
purposes of the Program, and the reason for such termination, shall be
determined solely by and in the discretion of the Administrator, and its
determination shall be final, binding, and conclusive on all parties.

7.2 Prohibition Against Assignment or Encumbrance. No Award or other right,
title, interest, or benefit hereunder shall ever be assignable or transferable,
or liable for, or charged with any of the torts or obligations of a Participant
or any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any Award or other right, title, interest, or benefit
hereunder in any manner until the same shall have actually been distributed free
and clear of the terms of the Program. Payments with respect to an Award shall
be payable only to the Participant (or (a) in the event of a Disability that
renders such Participant incapable of conducting his or her own affairs, any
payment due under the Program to such Participant shall be made to his or her
duly appointed legal representative and (b) in the event of the death of a
Participant, any payment due under the Program to such Participant shall be made
to his or her estate). Notwithstanding the preceding provisions of this
paragraph, the Administrator shall comply with the terms of any qualified
domestic relations order providing for the transfer or assignment of all or any
portion of a Participant’s interest under the Program. The provisions of the
Program shall be binding on all successors and permitted assigns of a
Participant, including without limitation the estate of such Participant and the
executor, administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.

7.3 Unfunded, Unsecured Program. The Program shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the Program.
Each Award granted under the Program merely constitutes a mechanism for
measuring such incentive compensation and does not constitute a property right
or interest in the Company, any Subsidiary, or any of their assets. Neither the
establishment of the Program, the granting of Awards, nor any other action taken
in connection with the Program shall be deemed to create an escrow or trust fund
of any kind.

7.4 No Rights of Participant. No Participant shall have any security or other
interest in any assets or stock of the Company or any Subsidiary as a result of
participation in the Program (except after payment thereof to the Participant).
Participants and all persons claiming under Participants shall rely solely on
the unsecured promise of the Company set forth herein, and nothing in the
Program, an Award or an Award Notice shall be construed to give a Participant or
anyone claiming under a Participant any right, title, interest, or claim in or
to any specific asset, fund, entity, reserve, account, or property of any kind
whatsoever owned by the

 

- 14 -



--------------------------------------------------------------------------------

Company or any Subsidiary or in which the Company or any Subsidiary may have an
interest now or in the future; but each Participant shall have the right to
enforce any claim hereunder in the same manner as a general creditor. Neither
the establishment of the Program nor participation hereunder shall create any
right in any Participant to make any decision, or provide input with respect to
any decision, relating to the business of the Company or any Subsidiary.

7.5 Clawback. Notwithstanding any provision in the Program to the contrary, the
payments and benefits provided under the Program shall be subject to a clawback
to the extent necessary to comply with applicable law including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any Securities and Exchange Commission rule.

7.6 Tax Withholding. The Company and the Subsidiaries shall deduct and withhold,
or cause to be withheld, from a Participant’s payment made under the Program, or
from any other payment to such Participant, an amount necessary to satisfy any
and all tax withholding obligations arising under applicable local, state,
federal, or foreign laws associated with such payment. The Company and the
Subsidiaries may take any other action as may in their opinion be necessary to
satisfy all obligations for the payment and withholding of such taxes.

7.7 No Effect on Other Compensation Arrangements. Nothing contained in the
Program or any Participant’s Award or Award Notice shall prevent the Company or
any Subsidiary from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant. Nothing in the Program
shall be construed to affect the provisions of any other compensation plan or
program maintained by the Company or any Subsidiary.

7.8 Subsidiaries. The Company may require any Subsidiary employing a Participant
to assume and guarantee the Company’s obligations hereunder to such Participant,
either at all times or solely in the event that such Subsidiary ceases to be a
Subsidiary.

7.9 Governing Law. The Program shall be construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of laws provisions
thereof.

 

- 15 -